Name: Commission Regulation (EEC) No 1307/78 of 15 June 1978 amending Regulation (EEC) No 1102/78 as regards protective measures applicable to imports of preserved non-cultivated mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/ 16 Official Journal of the European Communities 16 . 6 . 78 COMMISSION REGULATION (EEC) No 1307/78 of 15 June 1978 amending Regulation (EEC) No 1102/78 as regards protective measures appli ­ cable to imports of preserved non-cultivated mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in fruit and vegetables (*), as amended by Regulation (EEC) No 1152/78 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1102/78 of 25 May 1978 (3), adopted protective measures appli ­ cable to imports of preserved mushrooms ; Whereas at present offers from the principal producer third countries relate almost entirely to preserved culti ­ vated mushrooms ; whereas the offer prices for preserved non-cultivated mushrooms are considerably higher than those for preserved cultivated mush ­ rooms ; Whereas imports of preserved non-cultivated mush ­ rooms do not therefore threaten the Community market in preserved cultivated mushrooms with serious disturbances which could jeopardize the objec ­ tives of Article 39 of the Treaty ; Whereas the safeguard measures referred to above should therefore be limited to preserved cultivated mushrooms ; whereas Regulation (EEC) No 1102/78 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1102/78 is hereby amended to read as follows : ' 1 . The issue of import licences for preserved cultivated mushrooms (subheading ex 20.02 A of the Common Customs Tariff) is hereby suspended .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1978 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 139, 26 . 5 . 1978 , p. 26 .